Citation Nr: 1422794	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for low back disability, to include as secondary to bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1980 to April 1982.  The Veteran has additional unverified service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Although the RO determined in its rating decision that new and material evidence had not been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In April 2013, the Veteran testified before the Board at the RO in St. Paul, Minnesota.  

(The decision below addresses the application to reopen a previously denied claim.  The underlying issue of entitlement to service connection for a low back disability is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran's petition to reopen a previously denied claim of entitlement to service connection for low back disability was denied in a February 2006 rating decision.  The Veteran did not appeal.

2.  Evidence received since the February 2006 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 2006 rating decision denied the Veteran's petition to reopen a previously denied claim for service connection for low back disability.  The Veteran did not appeal the decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 2006 rating decision, the Veteran submitted evidence that shows continued low back disability and treatment, including private medical records, two positive nexus opinions from a chiropractic physician, and a decision from the Social Security Administration (SSA) reflecting an award of disability benefits, based in part on her low back problems.  Additionally, the Veteran underwent a VA examination, testified at a Board hearing, and submitted several lay statements and other relevant evidence.

The evidence received since the February 2006 rating decision is new, in that it was not previously of record.  The newly received evidence is also material as it provides additional information regarding the Veteran's claimed in-service injury and reflects continued treatment for low back disability.

The Board concludes that the additional evidence described above is new and material with respect to the issue of service connection for low back disability, to include as secondary to bilateral knee disabilities.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the Veteran's claim of entitlement to service connection for low back disability, to include as secondary to bilateral knee disabilities, is reopened.


ORDER

As new and material evidence has been submitted to reopen a claim of service connection for low back disability, the appeal to this extent is allowed.


REMAND

The Veteran seeks service connection for low back disability, to include as secondary to her service-connected bilateral knee disabilities.  She contends that her low back disability originated in service when she jumped from a 10-foot obstacle course platform during basic training.  Alternatively, she argues that her bilateral knee disability proximately caused or aggravated her low back problems.

The Veteran initially sought service connection for a "back condition" in April 1983, but was denied.  Although the "VA examination show[ed] a history of low back pain syndrome with back strain[,]" the Veteran's service records were "negative for any complaint of or treatment for back strain."  See July 1983 rating decision.  The Veteran did not appeal this decision.

In May 2001, the Veteran filed a new claim seeking service connection secondary to her service-connected bilateral knee disabilities.  The RO denied service connection because the evidence failed to show that the Veteran's lumbar stenosis, which was surgically treated (decompressive laminectomy) in September 2001, was "related to" her bilateral knee disabilities.  There was also no "evidence of this disability during military service."  See March 2002 rating decision.  The Veteran did not appeal this decision.

Subsequently, the Veteran sought to reopen her claim, but was repeatedly denied.  See rating decisions dated in August 2004, June 2005, and February 2006.  Her claim was also denied in June and December 2010.  The Veteran was, however, afforded two VA examinations during this period to evaluate her low back disability.

The first examination was conducted in June 2004 and focused on whether the Veteran's bilateral knee disabilities caused or aggravated her low back disability.  The examiner diagnosed degenerative disc disease (DDD) of the lumbosacral spine with severe stenosis at L5-S1, status post decompressive laminectomy.  With regard to etiology, the examiner noted an absence of "any evidence of back problems in the service" and opined that it did "not appear likely that the [Veteran's] back condition was due to her service-connected knee condition."  The examiner stated, however, that it was "possible" that the Veteran's "knee condition ha[d] aggravated her pre-existing back condition, although to an extent unable to be quantified."  The examiner provided no rationale for the opinion.

The second examination was conducted in February 2011 and also focused on whether the Veteran's low back disability was due to or aggravated by her knee disabilities.  The examiner diagnosed DDD L3-L4.  With regard to etiology, the examiner noted, similarly, that "service records are negative for any complaint or treatment for back strain" and opined that the Veteran's DDD of the lumbar spine "was not permanently aggravated by" her bilateral knee disabilities.  Although the examiner attempted to explain the opinion, there was no support provided for the conclusions reached.

In March 2011, the RO obtained an addendum opinion, wherein the examiner stated that the "likelihood that the [Veteran's] chondromalacia patella/degenerative arthritis of the knees led to either the lumbar disc herniation with subsequent decompressive laminectomy or degenerative arthritis of the lumbar spine is minimal."  Instead, "[y]ears of wear and tear working as an RN and as a caregiver to her elderly parents ha[s] exacerbated her lumbar spine condition.  The obvious acute injury (ruptured disc with decompressive laminectomy) and the wear and tear are the most likely causes.  It is not likely that the [Veteran's] mild gait disturbance . . . caused her spine condition."

The Board finds these opinions to be inadequate on several bases.  As an initial matter, the lack of medical documentation is not a sufficient rationale for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection); see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disability is not diagnosed during service or for many years afterwards, service connection may still be warranted).  An examiner must also consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Here, the examiners' opinions relied primarily on the absence of contemporaneous medical records reflecting complaint of and treatment for low back pain and failed to adequately address the Veteran's assertions that the 10-foot jump injured not only her feet and legs, but was "the beginning of her back problems."  See March 2011 examination report.  In sum, the opinions were conclusory and lacked adequate explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Moreover, all possible theories of entitlement must be considered in a service connection case.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  Thus, the examiners should also have offered opinions under a theory of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In light of the foregoing, a new VA examination is necessary prior to a Board decision with respect to the claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The VA examiner should discuss the positive nexus opinions offered by two private health care providers.  The first is a June 2005 opinion wherein the physician (Dr. P.M.) stated that although he is "unsure of the exact contribution that [the Veteran's] persistent knee discomfort and her initial back injury have to play in the prominence of her disc disease, . . . it is as likely as not that the two have some association."  The second is an August 2010 opinion from the Veteran's chiropractor (Dr. J.S.) who stated the Veteran "does have a low back injury and current disability that is more likely than not to be a result of her injury while serving in the military on July 24, 1980."  The final is a March 2013 opinion, also from Dr. J.S., which stated that the Veteran's "current disability is due to the injury sustained on July 24, 1980," when she "[fell] from a 10-foot platform[,] resulting in an acute injury to the low back[,] which did result in disc injury, disc degeneration, and facet joint degeneration.  This degenerative change in the original injury did result in surgery and the ongoing degeneration[,] resulting in [the Veteran's] current disability."

Finally, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the claimed disabilities on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Schedule the Veteran for an appropriate VA examination with an examiner not previously seen by the Veteran to determine the nature and etiology of her low back disability.  The claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, the examiner must offer all of the following opinions:

(a)  Whether it is at least as likely as not (probability of at least 50 percent) that any low back disability began during or is otherwise related to her active military service, including any injury sustained as a result of an in-service 10-foot fall.

(b)  Whether it is at least as likely as not (probability of at least 50 percent) that any low back disability was caused by a service-connected knee disability.

(c)  Whether it is at least as likely as not (probability of at least 50 percent) that any low back disability was worsened by a service-connected knee disability.

A complete rationale must be provided for each opinion expressed.  The examiner must set forth in detail the medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of problems.  The examiner must also address the private positive nexus opinions offered by Dr. P.M. (June 2005) and Dr. J.S. (August 2010 and March 2013).

3.  After the requested opinions have been obtained, they should be reviewed to ensure compliance with the directives of this remand.  If an opinion is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


